Citation Nr: 0113306	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran filed a timely appeal from the denial of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from October 1960 to 
April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, that denied the veteran's claim for 
entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran was notified of the denial of service 
connection for PTSD in April 1999, and she submitted a notice 
of disagreement with the rating action in April 2000.  

2.  A statement of the case was provided to the veteran on 
April 25, 2000.  No substantive appeal was received within 
one year of the issuance of notice of the rating action or 
within 60 days of the date of mailing of the statement of the 
case.

3.  The veteran did not file a timely substantive appeal with 
respect to the issue of entitlement to service connection for 
PTSD.  



CONCLUSION OF LAW

A timely substantive appeal of the claim of entitlement to 
service connection for PTSD was not filed, and the Board 
lacks jurisdiction to consider this issue.  38 U.S.C.A. §§ 
7104(a), 7105(a), (b), (d)(3), and 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On April 6, 1999, the RO denied the appellant's request for 
VA compensation benefits for a psychiatric disability.  The 
RO sent out a notification of the rating action on April 9, 
1999.  The appellant responded with a notice of disagreement 
that was received at the RO on April 3, 2000.  The RO then 
sent the appellant a statement of the case (SOC), which was 
dated April 25, 2000.  In response to the SOC, the appellant 
returned her VA Form 9, Appeal to Board of Veterans' Appeals.  
This form was received at the RO on October 16, 2000.  The 
record does not show that VA ever received a request from the 
veteran or her representative asking for more time to file 
the substantive appeal.  

II.  Analysis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to service connection for PTSD. 

In January 2001, the appellant and her representative were 
given notice that the Board was going to consider whether the 
substantive appeal was timely with respect to this claim and 
given an opportunity to present argument or request a hearing 
related to this issue.  See 38 C.F.R. § 20.203 (2000).  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  There has been no response from either the 
veteran or her accredited representative. 

As noted by the United States Court of Appeals for the 
Federal Circuit, ". . . it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (2000).

Service connection was denied in April 1999.  The veteran was 
notified of the decision in a letter dated April 9, 1999.  
The notice of disagreement was received on April 3, 2000, and 
the SOC was issued on April 25, 2000.  After a notice of 
disagreement is filed, the agency of original jurisdiction is 
to take such review action as is appropriate and, if the 
matter is not resolved to the claimant's satisfaction, issue 
a statement of the case.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 19.26 and 19.29 (2000).  A VA Form 9, Appeal to 
Board of Veterans' Appeals, was received from the veteran on 
October 16, 2000.  The veteran addressed the issue of 
entitlement to service connection for PTSD.  The veteran's 
accredited representative submitted a VA Form 646, Statement 
of Accredited Representation in Appealed Case that addressed 
the issue of entitlement to PTSD.  A date receipt stamp shows 
that the form was received on November 30, 2000. 

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2000); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2000).  

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  Because the statement of the case was not issued 
until more than a year after mailing notice of the adverse 
determination, the longer period within which to appeal would 
be within 60 days of mailing the SOC on April 25, 2000.  
Thus, for an appeal to have been timely, it would have to 
have been filed by June 26, 2000. 

In this instance, the veteran submitted a VA Form 9 on 
October 16, 2000, three and one half months after the 
deadline of June 26, 2000.  The accredited representative 
submitted a VA Form 646 on November 30, 2000, five months 
after the June 26, 2000 deadline.  Both documents were filed 
long after the expiration of the appeal period.  Hence, 
neither document may be accepted as a timely substantive 
appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(b) (2000).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been a timely appeal of this issue, so any purported appeal 
is not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
(b)(1), (d)(3), and 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202, 20.302(b) (2000); YT v. Brown, 
9 Vet. App. 195 (1996).



ORDER

The appellant having failed to perfect an appeal through the 
filing of a timely substantive appeal, the claim of 
entitlement to service connection for PTSD is dismissed.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

